Citation Nr: 0528587	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  03-33 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from November 1984 to 
November 1987 and from December 1990 to July 1991.  He also 
served in a reserve component of the military.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 decision by the RO.  For the 
reasons stated below, this appeal is being remanded for 
additional development.  VA will notify the veteran if 
further action is required on his part.


REMAND

Generally speaking, when VA receives a complete or 
substantially complete application for benefits, it is 
required to make reasonable efforts to help the claimant 
obtain evidence necessary to substantiate his claim, to 
include relevant records from Federal sources.  38 U.S.C.A. 
§ 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) 
(2004).  VA is also required to provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).

In the present case, the RO has been unable to obtain a 
complete set of the veteran's service medical or service 
personnel records.  It appears clear from materials currently 
in the claims file that these records are not in the 
possession of the National Archives and Record 
Administration/National Personnel Records Center/Records 
Management Center in St. Louis, Missouri.  What is less 
clear, however, is whether those records might be in the 
possession of the veteran's former National Guard unit in 
Ohio.  Documents in the claims file show that the RO has made 
two attempts to obtain records from the veteran's former 
unit, in November 2002 and January 2003.  However, no 
response was received to either request.  Notably, under the 
law, VA is required to continue to make efforts to obtain 
Federal records until it concludes either that the records do 
not exist or that further efforts to obtain them would be 
futile.  38 C.F.R. § 3.159(c)(2).  Here, given the lack of 
response from the Guard unit, the Board cannot determine 
whether the records in question exist and might be obtained.  
Additional development is therefore required.

Throughout the course of this appeal, the veteran has 
reported having experienced stressors associated with his 
becoming separated from his unit in the Persian Gulf for a 
period of approximately 12 days, beginning on or about 
February 22, 1991.  He has also reported that, upon his 
return to his unit, a superior required him to prepare a 
statement detailing the events that had transpired during the 
course of his absence.  Thus far, as noted above, the RO has 
undertaken certain efforts to obtain the veteran's service 
medical and service personnel records in support of his 
claim.  However, no particular effort has been made to verify 
his reported period of absence, whether through the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
or his former Guard unit, or to obtain a copy of the 
statement he reportedly prepared upon his return.  This needs 
to be pursued further.

Documents in the claims file show that the veteran has been 
awarded disability benefits by the Social Security 
Administration (SSA)-for disability due to PTSD-and that he 
has received treatment for PTSD at the VA Outpatient Clinic 
(VAOPC) in New Philadelphia, Ohio since early 2001.  
Presently, the claims file does not contain all of the 
medical evidence relied upon by the SSA in making its 
decision.  Nor does the claims file contain any VA treatment 
reports for the period October 23, 2001 to September 15, 
2002, or for the period after December 10, 2003.  On remand, 
efforts should be made to obtain this evidence so that the 
veteran's claim can be adjudicated on a record that is as 
complete as possible.

The evidence currently in the claims file shows that the 
veteran has been diagnosed with PTSD.  However, the diagnosis 
has been made only by a social worker and a psychiatric 
clinical nurse.  On remand, the veteran should be afforded 
examinations by a psychologist and psychiatrist, with 
appropriate testing, in order to determine whether he does, 
in fact, meet the diagnostic criteria for PTSD.  38 C.F.R. 
§ 3.159(c)(4).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the veteran's former National Guard 
unit to provide copies of any service 
medical records and service personnel 
records in its possession that pertain to 
the veteran.  Ask the unit to provide a 
negative response if no such records are 
available.  Continue efforts to obtain the 
records until a response is received which 
indicates either that the records do not 
exist or that further efforts to obtain them 
would be futile.  The response(s) received, 
and any evidence obtained, should be 
associated with the claims file.

2.  Ask the veteran's former National Guard 
unit to provide any information it may have 
with regard to the veteran's reported 
absence from his unit in the Persian Gulf 
for a period of approximately 12 days 
beginning on or about February 22, 1991.  
Ask the unit to specifically investigate 
whether it has any reports in its 
possession-including any roll call reports 
or any reports that were prepared by the 
veteran or other personnel following the 
reported absence-which might demonstrate 
that the veteran was absent from his unit 
during the relevant time frame and/or 
provide details as to the circumstances 
surrounding the absence.  Also ask the unit 
to investigate whether anyone in the unit 
has any recollection of the circumstances 
surrounding the veteran's reported absence 
and, if so, to obtain a statement of such 
recollection(s) in writing.  The response(s) 
received, and any evidence obtained, should 
be associated with the claims file.

3.  After the development specified in the 
first two paragraphs of this REMAND have 
been completed, provide USASCRUR with a 
description of the alleged stressors 
identified by the veteran.  Ask USASCRUR to 
provide any available information which 
might corroborate the veteran's alleged in-
service stressors, to include any 
information it can provide from unit records 
or other available resources that might 
support the veteran's assertion that he was 
absent from his unit for approximately 12 
days beginning on or about February 22, 
1991, and that he prepared an official 
statement immediately thereafter detailing 
the events that had occurred during the 
course of his absence.  The response(s) 
received, and any evidence obtained, should 
be associated with the claims file.

4.  Ask the SSA to provide copies of any 
records pertaining to the veteran's award of 
SSA disability benefits, to include any and 
all medical records considered in making 
that award.  The evidence obtained should be 
associated with the claims file.

5.  Obtain records of the veteran's 
treatment for PTSD at the VAOPC in New 
Philadelphia, Ohio for the period from 
October 23, 2001 to September 15, 2002, and 
for the period on and after December 10, 
2003.  The evidence obtained should be 
associated with the claims file.

6.  After the foregoing development has been 
completed, arrange to have the veteran 
examined by a psychologist.  The 
psychologist should examine the veteran and 
conduct psychological testing, with 
appropriate subscales, to determine whether 
the veteran has PTSD.

7.  After psychological testing has been 
completed, arrange to have the veteran 
examined by a psychiatrist.  The 
psychiatrist should be asked to review the 
claims file, including the results of 
psychological testing, examine the veteran, 
and provide an opinion as to whether the 
veteran has symptomatology that meets the 
diagnostic criteria for PTSD.  A complete 
rationale should be provided for all 
opinions expressed.

8.  After the above development has been 
completed, take adjudicatory action on the 
claim here in question.  If the benefit 
sought remains denied, furnish a 
supplemental statement of the case (SSOC) to 
the veteran and his representative.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veteran's Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C. §§ 5109B, 7112 (West Supp. 2005).



	                  
_________________________________________________
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


